Exhibit 10.11

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

 

THIS AMENDMENT NO. 1 is entered into as of May 7, 2020 (“Amendment No. 1”), and
is intended to be, and shall constitute an amendment to the Employment Agreement
dated January 15, 2019 (“Agreement”), by and between Global Clean Energy
Holdings, Inc. (“GCEH” or “Company”), and Noah Verleun (hereinafter, “Employee,”
and collectively with the Company, the “Parties”).

 

WHEREAS, Employee has been promoted to “Executive Vice President”; and;

 

WHEREAS, in connection with his promotion, the Company and Employee desire to
amend the Agreement as set forth herein to increase the base salary payable to
Employee;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1.Section 2.1 of the Agreement is hereby amended and restated in its entirety to
read as follows: 

 

“2.1Base Salary.  For the duration of the Term, for all services rendered by
Employee hereunder and all covenants and conditions undertaken by the Parties
pursuant to this Agreement, the Company shall pay, and Employee shall accept, as
compensation, an annual base salary (“Base Salary”) of $310,000.  The Base
Salary shall be payable in regular installments in accordance with the normal
payroll practices of the Company, in effect from time to time, but in any event
no less frequently than on a monthly basis.” 

 

2.All other terms and conditions of the Agreement, except as modified by this
Amendment No. 1, shall remain in full force and effect. 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment No. 1
effective as of the date specified above.

 

GLOBAL CLEAN ENERGY HOLDINGS, INC.

 

 

By:/s/ RICHARD PALMER  

Name:  Richard Palmer

Title:  President and Chief Executive Officer

 

 

EXECUTIVE

 

 

/s/ NOAH VERLEUN  

Noah Verleun

 

 

1 